NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE



           FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                        Plaintiff/Appellee,

                                         v.

                            JOSEPH M. HAMILTON,
                              Defendant/Appellant.


                              No. 1 CA-CV 15-0373
                                FILED 4-12-2016



            Appeal from the Superior Court in Maricopa County
                           No. CV 2014-005762
             The Honorable James R. Morrow, Commissioner

                                   AFFIRMED


                                    COUNSEL

Tiffany & Bosco PA, Phoenix
By David W. Cowles
Counsel for Plaintiff/Appellee

Joseph M. Hamilton, Anthem
Defendant/Appellant
                          FNMA v. HAMILTON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1            Joseph M. Hamilton appeals the trial court’s order finding
him guilty of forcible detainer and awarding judgment on the pleadings in
favor of Federal National Mortgage Association (FNMA). For the following
reasons, we affirm the court’s judgment.

             FACTS AND PROCEDURAL BACKGROUND

¶2            FNMA filed a forcible detainer complaint (Complaint) against
Hamilton in March 2014 to evict Hamilton from real property located in the
Anthem Country Club (the Property). Attached to the Complaint was a
copy of a trustee’s deed upon sale conveying the Property to FNMA and a
copy of FNMA’s notice of demand for possession of the Property, as sent to
Hamilton.

¶3              After the trial court agreed to several requests for a
continuance, FNMA and Hamilton stipulated to placement of the case “on
the Dismissal Calendar for dismissal on November 24, 2014 without further
notice unless prior to that date a proper Judgment is entered or filed, a
Stipulation for Dismissal is presented, or a Motion to Set and Certificate of
Readiness is filed.” In November 2014, FNMA filed a motion to continue,
requesting the case be set on the “Inactive Calendar for an additional ninety
(90) days to allow collateral litigation to possibly be resolved.” The court
granted FNMA’s request, continuing the case until February 24, 2015.
FNMA requested another continuance on February 10, 2015 “to allow the
parties’ [sic] further time to discuss a possible resolution.”

¶4              On February 24, 2015, the trial court denied FNMA’s motion
to continue and dismissed the case without prejudice, finding that
“[e]viction actions are to proceed on an accelerated basis” and that neither
party had entered a proper judgment, stipulated to dismissal or filed a
certificate of readiness as ordered by the court.

¶5           FNMA promptly filed a motion for reconsideration,
requesting that the court reinstate the case, stating that “the federal case –


                                      2
                          FNMA v. HAMILTON
                           Decision of the Court

which was the reason for the placement of the case on the inactive calendar
– was dismissed with prejudice.” Hamilton was given until April 15, 2015
to respond to FNMA’s motion. The trial court, apparently understanding
that Hamilton had not filed a response, granted FNMA’s motion, treating
Hamilton’s failure to “serve and file an answering memorandum as consent
to the granting of the motion.”

¶6            On April 27, 2015, Hamilton filed a motion to dismiss,
claiming that the trial court lacked subject matter jurisdiction pursuant to
“Arizona Supreme Court Rules, specifically Rule 13-0017.” Hamilton also
contended he timely responded to FNMA’s motion for reconsideration,
attaching a copy of his Response in Objection to Plaintiff’s Motion for
Reconsideration, stamped as received by the clerk on April 14, 2015. The
court set the matter for hearing on May 7, 2015.

¶7            At the May 7, 2015 hearing, the trial court considered
Hamilton’s April 14, 2015 response to FNMA’s motion for reconsideration,
and affirmed its decision granting FNMA’s motion. The court also denied
Hamilton’s motion to dismiss, finding his reliance on the rules of civil
procedure unavailing in an eviction action. The trial court then questioned
Hamilton on the record, and he admitted to all the material allegations of
the Complaint, with the exception of guilt. Hamilton also disputed that
FNMA was “entitled to immediate possession” of the Property. Hamilton’s
position was that the Property was not properly foreclosed.

¶8            After the court had taken Hamilton’s answer on the record,
FNMA orally requested judgment on the pleadings, arguing that “[i]ssues
of title are not permitted to be addressed here.” The court provided
Hamilton with an opportunity to respond to FNMA’s request, and
Hamilton provided no objection. The trial court “grant[ed] [FNMA’s]
motion for judgment on the pleadings based upon the allegations in the
complaint as admitted here in court.” Judgment was entered in favor of
FNMA, the court finding Hamilton guilty of forcible detainer and requiring
him to vacate the Property on or before May 12, 2015. Hamilton timely
appealed.1 We have jurisdiction pursuant to Article 6, Section 9, of the




1      Hamilton also requested and the trial court granted, a stay of the
execution of his eviction.




                                     3
                          FNMA v. HAMILTON
                           Decision of the Court

Arizona Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
1182 and -2101 (West 2016).2

                               DISCUSSION

¶9            On appeal, Hamilton argues he was denied his right to a trial
under Rule 11, Arizona Rules of Procedure for Eviction Actions, the trial
court “exercised bias towards [him] and in general homeowners in default
and abused [its] judicial discretion,” and that the court “lacked discretion
to reconsider [sic] [FNMA]’s motion for reconsideration.”

I.            Judgment on the Pleadings

¶10            In reviewing a judgment on the pleadings, we “accept as true
the factual allegations of the complaint, but review the trial court’s legal
conclusions de novo.” Save Our Valley Ass’n v. Ariz. Corp. Comm’n, 216 Ariz.
216, 218-19, ¶ 6 (App. 2007). We review the facts in the light most favorable
to the non-moving party. Napier v. Bertram, 191 Ariz. 238, 239, ¶ 1 (1998).
An entry of judgment on the pleadings in favor of a plaintiff is proper when
the “allegations set forth a claim for relief and the answer fails to assert a
legally sufficient defense.” Pac. Fire Rating Bureau v. Ins. Co. of N. Am., 83
Ariz. 369, 376 (1958).

¶11          Pursuant to Rule 11.b(1), Arizona Rules of Procedure for
Eviction Actions, a trial judge is responsible for

       determin[ing] whether there is a basis for a legal defense to
       the complaint either by reviewing a written answer filed
       pursuant to Rule 7 or by questioning the defendant in open
       court. If the court determines that a defense or proper
       counterclaim may exist, the court shall order a trial on the
       merits.

The rule permits “[c]ontested detainer matters [to] be set for a trial by a
judge alone unless a jury trial is demanded by the plaintiff in the complaint
or by the defendant at or before the initial appearance.” Ariz. R.P. Evic.
Act. 11.d.

¶12          A forcible detainer claim made after “the property has been
sold through a trustee’s sale under a deed of trust” requires proof that a
person “retain[ed] possession of any land, tenements or other real property

2     Absent revisions material to this decision, we cite to a statute’s most
current version.


                                      4
                            FNMA v. HAMILTON
                             Decision of the Court

after he receives written demand of possession.” A.R.S. §§ 12-1171 and
-1173.01.A.2. The only issue is “the right of actual possession and the merits
of title shall not be inquired into.” A.R.S. § 12-1177.A. “[A] person who has
defenses or objections to a properly noticed trustee’s sale has one avenue
for challenging the sale: filing for injunctive relief.” BT Capital, LLC v. TD
Serv. Co. of Ariz., 229 Ariz. 299, 301, ¶ 10 (2012); see also A.R.S. § 33–811.C;
Madison v. Groseth, 230 Ariz. 8, 13, ¶ 15 (App. 2012) (reasoning that a party
waives any challenges to a trustee’s sale, apart from lack of notice of the
sale, by failing to obtain injunctive relief prior to the sale). Once a trustee’s
sale is completed, it cannot later be challenged “based on pre-sale defenses
or objections.” BT Capital, 229 Ariz. at 301, ¶ 11; see also Groseth, 230 Ariz.
at 13, ¶ 15.

¶13           Hamilton’s only defense to the Complaint was that the
foreclosure had not been proper; as the authorities cited above make clear,
this was an ineffective opposition to a forcible detainer action. Absent a
“legal defense to the claim,” the trial court properly concluded Hamilton
was not entitled to a trial. Moreover, Hamilton admitted that FNMA was
entitled to exclusive possession, it owned the Property “[p]ursuant to the
Trustee’s Sale,” he had received written notice of FNMA’s ownership and
demand for possession and had “continuously occupied and [was]
presently in wrongful possession of the [Property].” Given these
admissions by Hamilton, and the allegations pled in the Complaint,
judgment on the pleadings in favor of FNMA was proper.

II.           FNMA’s Motion for Reconsideration

¶14           Hamilton also argues that the trial court exceeded its
discretion by granting FNMA’s motion for reconsideration of the court’s
earlier dismissal because “Arizona Supreme Court Rule 13-0017” requires
dismissal of any “civil action pending on inactive calendar on April 15,
2014” and “therefore any motions to modify the Court’s judgment are
moot.” It is not clear what authority Hamilton means to cite, but in any
event, the rule he references is inapplicable; the referenced amendments to
the Arizona Rules of Civil Procedure only apply to actions filed on or after
April 1, 2014. FNMA filed its Complaint on March 11, 2014. Moreover,
Rule 1, Arizona Rules of Procedure for Eviction Actions, provides that
“these rules shall govern the procedure . . . involving forcible and special
detainer actions” and “[t]he Arizona Rules of Civil Procedure apply only
when incorporated by reference.” Hamilton does not identify which of the
several amended rules of civil procedure he contends applies.




                                       5
                           FNMA v. HAMILTON
                            Decision of the Court

¶15            We review the trial court’s reconsideration of its earlier ruling
for an abuse of discretion. Davis v. Davis, 195 Ariz. 158, 162, ¶ 14 (App.
1999) (citation omitted). Rule 9.f of the Arizona Rules of Procedure for
Eviction Actions permits a party to file a motion for “reconsideration of a
ruling of the court” and requires the court to allow the opposing party to
respond before granting a motion for reconsideration. Shortly after
FNMA’s Complaint was dismissed without prejudice, FNMA requested the
court to reconsider its ruling, arguing that “[o]f course [FNMA] can start
anew, but it seems to [FNMA] that judicial economy (and expense to
Plaintiff and Defendant) is better served by having the Court vacate the
minute entry dismissing the eviction matter and [to] set a status (on
continued initial) hearing.” The case was continued several times for
“[g]ood cause appearing,” or by stipulation of the parties, and the record
on appeal suggests there was some related litigation in federal court.
Hamilton was permitted to respond to FNMA’s motion, and the court
conducted a hearing to consider the request. On this record, we cannot say
that the trial court abused its discretion in granting FNMA’s motion to
reconsider.

                               CONCLUSION

¶16           For the foregoing reasons, we affirm the trial court’s
decisions.




                                    :ama




                                       6